Citation Nr: 9920287	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  91-19 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for scars, residuals of 
excisions, epidermal cyst from back and lipomyoma of the left 
upper arm, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
June 1974.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in part, granted service 
connection for scars resulting from excision of an epidermal 
cyst from the back and excision of a lipomyoma from the left 
upper arm, with assignment of a noncompensable (zero percent) 
evaluation for these scars.  

In November 1992, the Board remanded this claim for 
additional evidentiary development.  

In January 1997, a video conference hearing was held before 
the undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

In January 1998, the Board again remanded for additional 
development the veteran's claim of entitlement to a 
compensable disability rating for scars on the back and left 
upper arm.  The Board also remanded a claim of entitlement to 
a higher disability rating for residuals of excision of 
fibrosarcoma of the left biceps.  However, the Board had no 
jurisdiction to remand the left biceps claim.  

The January 1990 rating decision on appeal had also denied 
service connection for residuals of a fibrosarcoma excision 
on the veteran's left biceps muscle area as secondary to the 
left upper arm lipomyoma excision.  The veteran perfected his 
appeal to the Board as to this issue.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.302 (1998).  However, the 
1992 Board decision, in pertinent part, granted service 
connection for residuals of a fibrosarcoma excision on the 
veteran's left biceps as secondary to the left upper arm 
lipomyoma excision.  In a December 1992 rating decision, the 
RO assigned a 100 percent disability evaluation for residuals 
of the fibrosarcoma excision from November 3, 1989, the date 
of surgery, with a 20 percent evaluation from November 1, 
1990.  A September 1993 supplemental statement of the case 
(SSOC) informed the veteran that his left biceps claim had 
been granted, and each subsequent SSOC did not address this 
issue.  During the veteran's 1997 personal hearing, the 
undersigned Board member did not state that this issue was on 
appeal, and the veteran did not disagree with that statement. 

The veteran has at no time indicated disagreement with the 
assignment of a 20 percent disability rating for residuals of 
excision of the fibrosarcoma.  As noted by the United States 
Court of Appeals for the Federal Circuit, "it is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party, at any stage in the proceedings, and, once 
apparent, must be adjudicated.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996) (citations omitted).  The Board 
incorrectly remanded this claim, as this issue was not before 
the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (The issue of the amount of compensation for a service-
connected disability is a different issue than entitlement to 
service connection for that disability, and a second Notice 
of Disagreement must be filed by the veteran in order to 
initiate appellate review concerning the issue of 
compensation.)  Therefore, the Board will not address this 
issue.

Although the RO complied with the Board's Remand 
instructions, it is unfortunately necessary to again REMAND 
the veteran's claim for a compensable rating for the scars on 
his back and upper arm for the reasons discussed below.



REMAND

Additional due process is needed prior to further disposition 
of the veteran's claim.  The Board remanded this case in 
1998, in part, to provide the veteran a VA examination in 
order to obtain the medical information needed to properly 
evaluate his service-connected scars.  The veteran was 
scheduled for VA examinations in April 1998, but he failed to 
report.

It is incumbent upon the veteran to submit to a VA 
examination if he is applying for VA compensation or pension 
benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  
Where entitlement to a benefit cannot be established without 
a current VA examination and a claimant, without good cause, 
fails to report for such examination, an original claim for 
any benefit other than compensation shall be denied.  38 
C.F.R. § 3.655(b) (1998).  Examples of "good cause" 
include, but are not limited to, the illness or 
hospitalization of the claimant or death of an immediate 
family member.  38 C.F.R. § 3.655(a) (1998).

The record does not contain any correspondence sent to the 
veteran's address of record that was then returned as 
undeliverable, and correspondence has been going to the same 
address in Boynton Beach for several years.  The last time 
the veteran sought VA treatment was in January 1998.  At that 
time, it was noted that he was homeless and living in his 
truck.  Also, he was scheduled to go to court "soon" on a 
criminal charge, and it was noted that he might be 
incarcerated because he had violated his probation.  The 
veteran subsequently failed to report for scheduled 
appointments in January, February, and March 1998.

A review of the claims folder revealed no documentation that 
the veteran was informed of his scheduled examination.  Since 
he may be homeless or incarcerated, he may not have received 
notice to report for the scheduled VA examinations.  
Additional notification procedures must be undertaken.  See 
38 C.F.R. § 1.710 (1998); see also Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (adjudicate claims of incarcerated 
veterans so that assistance is tailored to the peculiar 
circumstances of confinement because such individuals are 
entitled to the same care and consideration given to their 
fellow veterans); Bolton v. Brown, 8 Vet. App. 185, 191 
(1995) (VA did not fulfill its statutory duty to assist an 
incarcerated veteran by conducting an examination where, 
although the RO claimed that fee-based physicians were not 
available to conduct examination in correctional facility, 
there was no information in the claims file on the efforts 
expended by the RO in that regard nor on why a psychiatrist 
employed by VA was not directed to perform the examination).  
In light of the circumstances of this case, the veteran 
should be given another opportunity to report for 
examination. 

There is also no indication that the veteran was advised of 
the possible adverse consequences under 38 C.F.R. § 3.655 of 
not reporting for the scheduled examinations.  It would be 
prejudicial to him if the Board were to apply this regulation 
without his having been notified of its applicability.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
RO should notify the veteran that another examination will be 
scheduled for him, and that his claim will be denied if he 
fails, without good cause, to report for the scheduled 
examination.  

The RO should also assure that the VA medical center which 
schedules the examination provide written documentation in 
some form to substantiate that the veteran was notified of 
the examination, the date of the notification, and the 
address to which notification was sent.  Such written 
documentation is to be placed in the claims folder.  After 
the development is undertaken on remand and the claim has 
been readjudicated, if the veteran again failed to report for 
a VA examination, citation to the provisions of 38 C.F.R. 
§ 3.655 should be included in the supplemental statement of 
the case.

While this case is in remand status, the RO should obtain all 
medical records from the VA Medical Center in West Palm 
Beach, Florida, for all treatment from March 1998 to the 
present.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(VA medical records are in constructive possession of the 
Secretary and the Board, and must be obtained if the material 
could be determinative of the claim).

As indicated above, the veteran disagreed with the original 
disability rating assigned for the scars on his back and left 
upper arm.  The United States Court of Appeals for Veterans 
Claims (formerly known as the United States Court of Veterans 
Appeals) (Court) recently held that there is a distinction 
between a claim based on disagreement with the original 
rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate SOC.  Id. at 126 and 132.  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found.  Id. at 
126.  With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, 12 Vet. App. at 132.

The RO should issue a SSOC to the veteran that correctly 
identifies the issue on appeal.  In accordance with 
Fenderson, the RO should review the evidence of record at the 
time of the January 1990 rating decision that was considered 
in assigning the original disability rating for the veteran's 
scars, then consider all the evidence of record to determine 
whether the facts showed that the veteran was entitled to a 
compensable disability rating for these scars at any period 
of time since his original claim.  

Accordingly, while the Board sincerely regrets the additional 
delay, this claim is REMANDED for the following:

1.  In view of the fact that the record 
shows the veteran may be homeless or 
incarcerated, take the necessary steps to 
obtain a current address, to include 
contacting his representative for 
assistance, before undertaking the 
following development.

2.  Obtain the veteran's medical records 
from the VA Medical Center in West Palm 
Beach, Florida, for treatment from March 
1998 to the present.  Associate all 
records obtained with the claims folder.

3.  After completion of the above, 
schedule the veteran for appropriate VA 
examination(s) to determine the severity 
of the residuals of scars resulting from 
excision of a cyst from the back and 
excision of a lipomyoma from the left 
upper arm.  The claims folder and a copy 
of this remand must be made available to 
and be thoroughly reviewed by the 
examiner(s) prior to the examination(s).  
The veteran should be advised of his 
responsibility to report for a VA 
examination under 38 C.F.R. § 3.655.

In requesting that the examination be 
scheduled, the RO should assure that the 
VA medical center has the veteran's 
current address of record.  The VA 
medical center making arrangement for the 
examination must provide the RO 
sufficient written documentation to 
confirm that notice was sent, the date 
notice was sent, and the address to which 
notice was sent.  Such documentation is 
to be placed in the claims folder.

The examiner is asked to review the 
claims folder prior to the examination 
and to note in the examination report 
that the claims folder was reviewed.  All 
necessary and appropriate tests are to be 
conducted, and the examiner is to review 
the results of any such tests prior to 
completion of the examination report.  If 
any special examinations or tests are 
deemed necessary, they are to be 
accomplished prior to return of the 
examination reports to the RO.

The scar resulting from excision of a 
cyst on the back is to be described 
fully, to include its location, 
dimensions, and whether subject to 
ulceration, tenderness, pain, or 
limitation of function.  If there is 
limitation of function, it is to be fully 
described.

The examiner should refer to the hearing 
transcript from 1997 regarding the 
veteran's alleged residuals of the 
excision of the lipomyoma from the left 
upper arm.  The examiner is asked to 
render an opinion as to all residuals of 
this procedure, to include the following:

(a) a description of scars, 
including size, tenderness, 
ulceration, and limitation of 
function specifically attributable 
to the scars that is separate from 
any manifestations of disability 
attributable to the surgical 
excision itself;

(b) a description of all muscle 
damage, peripheral nerve damage, if 
any, and limitation of function 
attributable to the excision of the 
lipomyoma.  If there is both muscle 
damage and peripheral nerve damage, 
the specific functions affected by 
each shall be described.  If both 
affect the same functions, that 
shall be described.

The examination report(s) must include 
the medical rationale for all opinions 
expressed.

4.  Following completion of the above, 
review the claims folder and ensure that 
the examination report(s) include fully 
detailed descriptions of all opinions 
requested.  If a report does not, it must 
be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998).

5.  Thereafter, readjudicate the 
veteran's claim on appeal, with 
consideration of all the evidence of 
record and all potentially applicable 
diagnostic codes.  Review the evidence of 
record at the time of the January 1990 
rating decision that was considered in 
assigning the original disability rating 
for the scars on the veteran's back and 
left upper arm, then consider all the 
evidence of record to determine whether 
the facts showed that the veteran was 
entitled to a compensable disability 
rating for this condition at any period 
of time since his original claim.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case.  The SSOC must 
correctly identify the issue as on appeal 
from the initial grant of service 
connection.  If the veteran has failed to 
report for an examination, citation of 
38 C.F.R. § 3.655 should be included.  
Allow an appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is so informed, but he is free to 
furnish additional evidence and argument to the RO while the 
case is in remand status.  Booth v. Brown, 8 Vet. App. 109 
(1995).  

The purpose of this REMAND is to afford due process.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


